Citation Nr: 0033787	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  95-34 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


VACATUR

The veteran had active service from December 1968 to August 
1970.

In a rating decision dated in September 1970 the RO 
established service connection for a scar on the left leg 
residual to a shell fragment wound and assigned a 10 percent 
evaluation, effective August 18, 1970.  In October 1982, the 
veteran underwent VA examination pertinent to his scar.  
Based on such examination the RO reduced the veteran's 
assigned scar rating to zero percent, effective January 1, 
1983.  In November 1982, the RO received a statement from the 
veteran in which he disagreed with the reduction, and, in 
fact, argued that his left lower extremity disability had 
gotten worse, not better.  The RO took no action in response 
to this statement.

In February 1993, the RO received a statement in which the 
veteran claimed entitlement to an increased evaluation for 
his shell fragment wound, specifying that he had muscle 
involvement.  In a rating decision dated in October 1994, the 
RO granted a 10 percent evaluation, effective September 4, 
1992.  The veteran timely disagreed with that decision, 
arguing that he was entitled to a separate evaluation based 
on muscle impairment.  The RO issued a statement of the case, 
to which the veteran timely perfected an appeal.  In his 
substantive appeal the veteran clarified that his left lower 
extremity scar had always caused pain, and that the reduction 
in 1982 was not warranted.  He then argued that he also 
experiences muscle impairment that had never been 
acknowledged.  In a statement received in October 1995, the 
veteran argued that there was clear and unmistakable error 
(CUE) in the October 26, 1982, RO decision to reduce his 10 
percent scar rating to zero percent.  See 38 C.F.R. §§ 3.105, 
3.344 (2000).  He argued he was denied due process in that 
the RO did not recognize his notice of disagreement.  In 
February 1996, the RO found no CUE in the October 1982 rating 
decision.   

In a decision dated in August 1998, the Board noted that the 
October 1982 rating decision had not become final insofar as 
the veteran had submitted a timely notice of disagreement 
with the reduction issue, and that therefore, the veteran's 
claim of CUE was not ripe.  The matter was restated to 
reflect the veteran's contention that restoration of his 
10 percent rating was warranted; such matter was remanded for 
RO consideration.  

In a rating action dated in July 2000, the RO restored the 10 
percent evaluation for the veteran's left lower extremity 
scar, effective January 1, 1983, and further granted a 20 
percent evaluation for a muscle injury of the left leg as a 
separate disability entity in addition to the existing 10 
percent scar rating, effective September 4, 1992.  As the RO 
restored the 10 percent evaluation for scarring of the left 
lower extremity, the veteran has been continuously in receipt 
of a 10 percent rating based on scarring since the grant of 
service connection for residuals of a left lower extremity 
shell fragment wound.  In August, the veteran acknowledged 
that grant of benefits, as well as the grant of a separate 
20 percent rating for muscle impairment and indicated that 
the "only issue remaining...is, whether or not the evidence of 
record reveals muscle impairment during the 8/82 VA exam."  
The veteran has, in effect, limited his continued 
disagreement to entitlement to a 20 percent evaluation for 
muscle impairment back to 1982.

On August 30, 2000, the Board of Veterans' Appeals (Board) 
issued an appellate decision, dismissing the matter of 
entitlement to an evaluation in excess of 30 percent for the 
veteran's left lower extremity disability (representative of 
a 20 percent evaluation assigned for muscle impairment and a 
10 percent assigned for scar residuals) insofar as the 
veteran expressed satisfaction with the current rating 
assignments.  In the Introduction portion of that decision, 
however, the Board noted that the veteran had disagreed with 
the effective date of the assigned 20 percent rating for 
muscle and nerve impairment residual to a shell fragment 
wound to the left lower extremity.  However, the Board 
indicated the veteran's statement did not constitute a notice 
of disagreement insofar as it was submitted to the Board and 
not to the Department of Veterans Affairs (VA) Regional 
Office (RO), which made the decision to assign a 20 percent 
evaluation, effective September 4, 1992.  See 38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.300 (2000).  The 
veteran thereafter requested reconsideration of Board's 
decision insofar as it failed to decide whether he was 
entitled to the additional 20 percent evaluation prior to 
September 1992.

Since the Board did not reach the merits of the effective 
date question, the veteran's motion for reconsideration is 
construed as a motion to vacate.  An appellate decision may 
be vacated by the Board upon a motion of the veteran, or on 
the Board's own motion on the grounds that a decision denied 
the veteran due process.  38 C.F.R. § 20.904 (2000).  In this 
case, it appears that the veteran had submitted a notice of 
disagreement to the RO regarding the effective date question, 
but that the notice of disagreements was in a temporary file 
and not before the Board at the time of its August 2000 
decision.  A decision as to the proper effective date for the 
30 percent evaluation is also inextricably intertwined with 
the veteran's disagreement as to the evaluation provided in 
the October 1982 rating decision.  Thus, to ensure due 
process to the veteran, the Introductory portion of the 
Board's August 30, 2000 decision determining that a notice of 
disagreement had not been submitted as to the effective dated 
of the evaluation of the residuals of his shell fragment 
wound, is vacated.


REMAND

To re-iterate, the veteran has expressed timely disagreement 
with the RO's assignment of September 4, 1992, as the 
effective date of the grant of a separate 20 percent 
evaluation for muscle impairment of the left lower extremity.  
The RO has not issued a statement of the case pertinent to 
that matter.  When there has been an initial RO adjudication 
of a claim and a notice of disagreement as to its denial, the 
claimant is entitled to a statement of the case, and the RO's 
failure to issue a statement of the case is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 
VAOPGCPREC 16-92 (1992).

The veteran has perfected an appeal as to the evaluation 
provided in the October 1982 decision.  He submitted a timely 
notice of disagreement, the RO issued a supplemental 
statement of the case in March 2000, and the veteran 
responded with a substantive appeal received in April 2000.  
A decision as to this issue is, however, inextricably 
intertwined with a decision as to the veteran's entitlement 
to an earlier effective date.  EF v. Derwinski, 1 Vet. App. 
324 (1991); Harris v. Derwinski, 1 Vet. App. 180 (1991); 
Myers v. Derwinski, 1 Vet. App. 127 (1991).

The Board acknowledges the veteran's request, in recent 
correspondence, that his claim not be remanded to the RO.  
However, the Board is without jurisdiction to decide a claim 
absent RO adjudication of such matter followed by perfection 
of an appeal thereto.  See 38 U.S.C.A. §§ 7104(a), 7105(a) 
(West 1991); 38 C.F.R. §§ 20.200, 20.302 (2000); see, e.g., 
Fenderson v. West, 12 Vet. App. 119 (1999), Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993).  In this case, the above raised matters are not yet 
ripe for review by the Board and remand is necessary.

Accordingly, the case must be returned to the RO for the 
following:

1.  The RO should readjudicate the matter 
of entitlement to an increased evaluation 
for muscle impairment of the left lower 
extremity based on the veteran's 
disagreement with the October 1982 rating 
decision.  The RO should notify the 
veteran of such decision and the reasons 
therefor.

2.  To the extent the matter of 
entitlement to an effective date prior to 
September 4, 1992, for the grant of a 
20 percent evaluation for left lower 
extremity muscle impairment remains 
unresolved by the RO's adjudication of 
the increased rating claim, the RO must 
issue a statement of the case, containing 
all applicable laws and regulations, on 
the issue of whether an effective date 
prior to September 4, 1992 is warranted 
for the assignment of a 20 percent 
evaluation for muscle impairment of the 
left lower extremity.  The veteran should 
be advised of the necessary steps to 
perfect his appeal.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


